Citation Nr: 0638580	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  94-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right leg disability, 
to include as due to aggravation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1977 to November 
1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in May 1997 and March 2005.  The veteran testified 
at a personal hearing at the RO in December 1994 and at a 
Board hearing at the RO in March 1997.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
a right leg disability, to include as due to aggravation.  By 
way of correspondence dated January 2005, the Board notified 
the veteran that the Veterans Law Judge (VLJ) that conducted 
his March 1997 hearing was no longer employed by the Board.  
The veteran was offered an opportunity for another hearing 
with a current VLJ.  By way of correspondence received by the 
Board in February 2005, the veteran indicated that he wished 
to have a new Board videoconference hearing.  The Board 
remanded this case in March 2005 so that a videoconference 
hearing could be scheduled.  The Board notes that a September 
2005 report of contact with the veteran indicated that he had 
a new mailing address.  However, it appears that the October 
2006 letter notifying the veteran of his hearing was sent to 
a former address.  Thus, the Board finds that the RO should 
contact the veteran at his most recent address to clarify 
whether he still wants a Board videoconference hearing and if 
he does, the RO should take appropriate steps to schedule the 
veteran for a hearing.  

Further, the record reflects that the veteran has been 
scheduled for a few VA examinations since 2003 for which the 
veteran has not been able to report.  The most recent request 
for examination was initiated by the RO in January 2004.  It 
appears that the veteran was incarcerated at this time.  
Based on the record, the RO made attempts to schedule the 
examination while the veteran was incarcerated to no avail.  
In April 2004, June 2004, February 2005, September 2005, and 
December 2005 statements, the veteran indicated that he had 
been released from incarceration and requested that an 
examination be rescheduled.  However, it appears that the 
veteran has never been scheduled for another VA examination.  
The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Thus, the Board finds that the 
veteran should be scheduled for another VA examination.  
Notice of the examination should be sent to the veteran's 
current address of record.  If the veteran fails to report 
without good cause, it should be clearly noted in the claims 
file.  

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The Board notes that the RO 
sent a letter to the veteran under Dingess/Hartman in March 
2006.  However, again, this notice was sent to a prior 
address and not the veteran's current address.  Thus, since 
the Board is remanding this case on another matter, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature, extent and etiology of any 
current right leg disability.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
report all current right leg diagnoses.  
The examiner should report the etiology 
for all current right leg diagnoses.  

The examiner should offer an opinion as 
to whether any current chronic right leg 
disability was manifested during service, 
to include any injury during service.  
The examiner should also offer an opinion 
as to whether a right leg disability 
preexisted service and, if so, whether 
there was any increase in severity during 
service beyond the natural progression of 
the disorder. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for right 
leg disability is warranted.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.

4.  If the veteran's claim remains denied 
after completion of the above actions, 
then the RO should schedule the veteran 
for an appropriate Board hearing at the 
RO (either in person or via 
videoconference as the veteran may 
elect).  After the hearing is conducted, 
or in the event the veteran cancels the 
hearing request or fails to report for 
the hearing, the claims file should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


